Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 3, 16, 18-19 and 20 are objected to because of the following informalities: (i) Claim 3, it is not in one sentence form only; (ii) Claim 16, not end in a period (.); (iii) Claim 18, line 2, “the the” should be “the”; (iv) Claim 19, “the hinge on the door, the hinge on the cabinet” should be “wherein the door is attached to the outer shell by the hinge”; (v) Claim 20, line 5, “the each” should be “each”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Since Claim 17 recites “a recessed pocket”, the recitation in Claim 18, line 2 of the ligature resistant clothes hanger support comprises “a recess in the outer shell” renders the claim indefinite for failing to clearly define whether it is the same or different from the recessed pocket of Claim 17. Please not that the Specification and drawing figures discloses only one recess/recessed pocket. Therefore, Claim 18 will be examined as best understood or so far as understood. Clarification or correction is required.
Claim 18 recites the limitation "clothes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cabinet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-12, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6092885 to James.
James discloses (Claim 1). An intensive use wardrobe comprising (such as shown in Fig. 1) a cabinet, the cabinet comprising a ligature resistant top, two sides, a base, a storage opening, a ligature resistant clothes hanger support 22 (one of troughs 22), a shelf 16 and a back panel, the shelf 16 disposed between the sides, the base adapted for mounting on a floor surface; (Claim 3). The intensive use wardrobe of claim 1, further comprising a recessed pocket 22 (the other of trough 22) in an upper portion of the cabinet, the recessed pocket 22 disposed between the two sides; (Claim 4). The intensive use wardrobe of claim 1, wherein the ligature resistant clothes hanger support 22 further comprises a hanger support spaced from the back; (Claim 6). The intensive use wardrobe of claim 1, wherein the cabinet further comprises a one piece hollow outer shell; (Claim 7). The intensive use wardrobe of claim 1, wherein the ligature resistant top disposed on the back panel, the shelf 16 spaced from the ligature resistant top; (Claim 8). The intensive use wardrobe of claim 7, wherein the storage opening disposed between the sides; (Claim 9). The intensive use wardrobe of claim 1, wherein the ligature resistant top comprises a sloped surface (see attached marked-up copy); (Claim 10). The intensive use wardrobe of claim 9, wherein the ligature resistant top comprises a ligature resistant sloped top surface, the sloped top surface on the sides and the back panel (see attached marked-up copy); (Claim 11). The intensive use wardrobe of claim 1, wherein the ligature resistant clothes hanger support 22 is spaced from the top; (Claim 12). The intensive use wardrobe of claim 6, wherein the ligature resistant clothes hanger support 22 further comprises a recessed pocket in the outer shell, the ligature resistant clothes hanger support spaced from the back panel; (Claim 17). An intensive use wardrobe comprising: a one piece hollow outer shell having a ligature resistant top and a ligature resistant hanger support (defining receptacle 18), the outer shell further comprising a storage shelf 16, a back wall, a base and a pair of sides, the ligature resistant top on the back wall, the storage shelf 16 on the back wall, the pair of sides on the back wall and storage shelf 16, the pair of sides spaced from each other, a recessed pocket between the pair of sides, the recessed pocket spaced from the ligature resistant top, the storage shelf 16 spaced from the top, the storage shelf 16 spaced from the base, the ligature resistant top comprising a sloped surface; (Claim 18). The intensive use wardrobe of claim 17, wherein the ligature resistant clothes hanger support further comprises a recess (defining receptacle 18) in the outer shell below the ligature resistant top, the recess spaced from the sides whereby the ligature resistant clothes hanger support is adapted to support a hook of a clothes hanger.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of USP 5738423 to Alfaro.
James discloses all the elements as discussed above except for the limitations in the above-listed Claims.
Regarding the limitations in Claims 2, 15, and 19 of a door on the cabinet, wherein the door is attached to the cabinet by a hinge, Alfaro discloses an intensive use cabinet comprising a door 10 attached to the cabinet by a hinge 52.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Alfaro, to modify James to include the limitations in Claims 2, 15, and 19 of a door on the cabinet, wherein the door is attached to the cabinet/outer shell by a hinge in order to increase the overall versatility of the wardrobe. Regarding a locking means, it would have been obvious and well within the level of one skilled in the art to provide James, as modified, with a locking means in order to prevent unauthorize access to the interior of the wardrobe. Regarding the hinge being a piano hinge, and wherein the door is adapted to swing more than 180 degrees, since a piano hinge is a well-known and commercially available product, which allows a door to swing more than 180 degrees, it would have been obvious and well within the level of one skilled in the art to provide the hinge of James with a piano hinge such that the door is adapted to swing more than 180 degrees.
Regarding Claims 5, 13, and 14, it would have been obvious and well within the level of one skilled in the art to modify James to include the limtaitions in Claim 5 of a plurality of fastener holes in the back panel whereby the cabinet is adapted for attachment to a wall; Claim 13 of a mounting surface, a contraband barrier on the mounting surface, the contraband barrier comprising a caulk groove; and Claim 14 of a fastener opening in the back panel whereby the cabinet is adapted to mount to a wall in order to increase the overall versatility of the wardrobe.  
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Alfaro.
James discloses an intensive use wardrobe comprising: a one piece hollow outer shell, a ligature resistant top and a ligature resistant hanger support 22, the outer shell further comprising a storage shelf 16, a back wall, a base and a pair of sides, the ligature resistant top on the back wall, the storage shelf 16 on the back wall spaced from the top, the pair of sides on the back wall, each one of the pair of sides spaced from the other one of the pair of sides, the storage shelf 16 spaced from the top, the storage shelf 16 spaced from the base, the ligature resistant top comprising a sloped surface, the ligature resistant clothes hanger support spaced from the top. 
The differences being that James fails to clearly disclose a door, the door further comprising a hinge and a lock, the hinge on the door, the hinge on one of the pair of sides, the door adapted to bear against the other of the pair of sides, the lock on the door.  
Alfaro discloses an intensive use cabinet comprising a door 10 attached to a cabinet side by a hinge 52.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Alfaro, to modify James to include a door attached to one of cabinet sides by a hinge in order to increase the overall versatility of the wardrobe. Regarding the door adapted to bear against the other of the pair of sides, it would have been obvous and well within the level of one skilled in the art to provide James, as modified, with a door adapted to bear against the other of the pair of side, since it is well known in the art that a cabinet can have a single door or a double door. Regarding a lock on the door, it would have been obvious and well within the level of one skilled in the art to provide James, as modified, with a lock in order to prevent unauthorize access to the interior of the wardrobe. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 30, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637